Kane, J.,
dissents and votes to reverse in a memorandum. Kane, J. (dissenting). I respectfully dissent. Although fully aware of the liberal construction this court has applied to Labor Law § 240 (1) (see, Kimball v Fort Ticonderoga Assn., 167 AD2d 581), I cannot conclude that an interpretation of the term "structure”, contained therein, includes the utility pole at issue in the case at bar (see, Manente v Ropost, Inc., 136 AD2d 681, 682; Dougherty v State of New York, 113 AD2d 983, 984-985; but see, Dedario v New York Tel. Co., 162 AD2d 1001 [4th Dept]). "The word 'structure,’ measured by its derivation, means something which is arranged, built or constructed” (Chaffee v Union Dry Dock Co., 68 App Div 578, 583). A telephone pole is none of these and, in my view, is not subsumed within the term "structure”, as envisioned by the Legislature, so as to impose absolute liability on those who would now be exposed to such liability in its "erection, demolition, repairing, altering, painting, cleaning or pointing” (Labor Law § 240 [1]; see, Manente v Ropost, Inc., supra). In my view, such absolute liability is "generally imposed only to guard against inordinate dangers” (Manente v Ropost, Inc., supra, at *735682) and this court’s historically liberal interpretation of Labor Law § 240 (1) does not mean we should "strain the language of the statute to encompass the type of routine maintenance work performed by the plaintiff’ on something less than a structure (supra). Accordingly, I would reverse Supreme Court’s order and grant defendant’s motion for summary judgment dismissing plaintiffs’ Labor Law § 240 cause of action.